Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 05/22/20.  Claims 1 – 20 have been examined and are pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 16 recites the limitation " data pipeline credential information " in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O'Keeffe et al.  US 20150277900 A1 published 10/01/15.

Regarding claims 1, 8 (apparatus) and 15 (machine storage/tangible storage device as disclosed in specification paragraph [0046]), O’Keeffe anticipates a method for generating a remote preview of a data pipeline comprising:
receiving, via a user interface, an indication of a portion of the data pipeline to be processed [0058];
generating a data pipeline configuration file describing operations in the portion of the data pipeline [0053, see generating and pipeline, and 0073];
causing a software framework, using an application programming interface (API), to perform operations corresponding to the portion of the data pipeline, the causing being based on the data pipeline configuration file [0053, see API and generate];
receiving, from the software framework, results of the operations corresponding to the portion of the data pipeline, the results comprising data transformed by the operations; and causing presentation of the results on a graphical user interface of a computing device [0004, see framework, results and output].
Regarding claim 2, the method of claim 1, wherein the portion of the data pipeline to be processed is distributed amongst multiple computing devices using the software framework [0049, see pipeline and multiple entities as well as machines].
Regarding claims 3, 10, and 17, the method of claim 1, further comprising:
transmitting offset information of the data pipeline to the software framework, the offset information providing information on how to restart the data pipeline from a last batch of data that was processed [0068, see retire pipeline]. 

Regarding claims 4, 11, and 18, the method of claim 1, wherein receiving the indication of the portion of the data pipeline further comprises:
presentation of a user configuration window, the user configuration window providing user interface elements for specifying the portion of the data pipeline to be processed; and detecting, via the user configuration window, user input specifying the portion of the data pipeline to be processed by the software framework [0059, see graphical user interface, also see abstract which includes editor and display interface].

Regarding claims 5 and 12, the method of claim 1, wherein the results comprise data transformed by the portion of the operations performed by the software framework [0044, shows an annotator regarding the transformed portion of the instant claimed application].

Regarding claims 6, 13, 19 and 20, the method of claim 5, wherein the results further comprise error notifications due to a failure in the data pipeline [0064, see error analysis].

Regarding claims 7 and 14, the method of claim 1, wherein the accessed data pipeline is displayed on the graphical user interface of the computing device, and the causing presentation of the results further comprising:
modifying the graphical user interface of the computing device to cause presentation of the results [0059, see graphical user interface, also see abstract which includes editor regarding modifying the graphical user interface as claimed in instant claimed application].
Regarding claims 9 and 16, the computing apparatus of claim 8, wherein the data pipeline configuration file further comprises data pipeline credential information [0049, see pipeline and multiple entities as well as machines].

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore US 20070150624 A1, also discloses a pipeline I/O execution and generation.


Correspondence Information

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192